Citation Nr: 0919106	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed and continued the 
previous denial of service connection for bilateral hearing 
loss because the evidence submitted was not new and material. 

The underlying issue of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Service connection for bilateral hearing loss was denied 
in a November 1988 Board decision.  

3.  The evidence received since the November 1988 Board 
decision was not previously of record, but does not raise a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The November 1988 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 
(2008).

2.  The evidence received since the November 1988 Board 
decision, which denied service connection for bilateral 
hearing loss is not new and material, and the requirements to 
reopen the claim have not been met.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the Veteran was sent a notice letter in June 2005 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of the 
criteria for new and material evidence and identified the 
basis for the prior final denial.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Specifically, notice as to how VA assigns disability 
ratings and effective dates was not issued until a March 2007 
letter.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the notice missing from the preadjudicatory 
letter was satisfied by the RO's communication in March 2007.  
Thus, with the issuance of that correspondence, fully 
compliant notice has been achieved.  Furthermore, following 
such notice, the claim was readjudicated with the issuance of 
a supplemental statement of the case.  Consequently, the 
Board finds that any timing deficiency has been appropriately 
cured.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Decision

Service connection for hearing loss was initially claimed 
August 1986.  The claim was denied in a November 1986 rating 
decision.  The Veteran appealed that determination and the 
matter ultimately came before the Board in November 1988.  At 
that time, the claim was denied.     

Pursuant to 38 U.S.C.A. §7104(b), when a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a final decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Thus, based on the foregoing, the question for consideration 
is whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the November 1988 Board decision, which denied 
service connection for bilateral hearing loss, the evidence 
of record consisted of the Veteran's statements, his service 
treatment records, a November 1986 VA examination, and VA 
outpatient treatment records.  

In an August 1986 statement, the Veteran asserted that his 
hearing loss occurred in service.  Specifically, he stated 
that he was knocked into the water during an ambush.  While 
he was underwater, an explosion occurred, which, according to 
the Veteran, caused his eardrums to become perforated.

The service treatment records reflect treatment for left ear 
drainage, with associated hearing loss, in June 1964.  Left 
ear pain and infection was again noted during service in 
1967.  However, no in-service records objectively demonstrate 
hearing loss of either ear.  Enlistment examination showed 
normal audiometric findings which do not constitute impaired 
hearing for VA purposes under 38 C.F.R. § 3.385.  Such 
findings further reflected normal hearing by clinical 
standards.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss).  Separation examination showed normal 15/15 hearing in 
both ears for whispered and spoken voice.  

The 1986 VA examination report did indicate bilateral hearing 
loss, which was not attributed to active service.  Outpatient 
records dated in 1987 similarly showed hearing loss but did 
not address its etiology.

Based on the above, the Board in November 1988 denied the 
claim.  In so concluding, it was noted that at the Veteran's 
release from military service, his hearing was normal and the 
initial clinical confirmation of sensorineural hearing loss 
did not occur until 1986, many years following active 
service.  Moreover, while acknowledging the Veteran's 
contentions regarding an in-service explosion, it was noted 
that there was no evidence demonstrating an etiological 
relationship between the Veteran's active service and the 
current bilateral hearing loss condition.  

The evidence added to the record subsequent to the last final 
November 1988 Board decision includes records not previously 
before agency decisionmakers.  Thus, such evidence is new, as 
contemplated under 38 C.F.R. § 3.156(a).  Moreover, the 
recently submitted evidence includes a February 2007 VA 
examination addressing the etiology of the bilateral hearing 
loss.  This evidence is material to the extent that it 
relates to an unestablished fact necessary to substantiate 
the claim.  In other words, such evidence addressed the 
causal relationship between the current disability and active 
service, which had been lacking at the time of the November 
1988 Board decision.  However, the February 2007 VA examiner 
clearly expressed the opinion that the current hearing loss 
was not causally related to active service.  Thus, although 
addressing the question of nexus, such evidence does not 
raise a reasonable possibility of substantiating the claim.  
Accordingly, it is determined that all necessary requirements 
under 38 C.F.R. § 3.156(a) have not been met and the request 
to reopen the previously denied claim of entitlement to 
service connection for bilateral hearing loss is therefore 
denied.   As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for bilateral hearing 
loss is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


